

116 HR 6931 IH: Professional Boxing Safety Enhancement Act of 2020
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6931IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Cartwright (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Professional Boxing Safety Act of 1996 to provide additional safety standards for professional boxing.1.Short titleThis Act may be cited as the Professional Boxing Safety Enhancement Act of 2020.2.Additional safety standardsSection 5 of the Professional Boxing Safety Act of 1996 (15 U.S.C. 6304) is amended—(1)in the matter preceding paragraph (1), by striking or an alternative requirement in effect under regulations of a boxing commission that provides equivalent protection of the health and safety of boxers;(2)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and(3)by striking paragraph (2) and inserting the following:(2)A boxer shall provide with the application for a license or for renewal of the license an original or certified copy of the results of medical tests which—(A)were performed by a laboratory during the calendar year for which the license is being issued or no earlier than 30 days before the date on which the application is submitted;(B)show that the boxer is not infected with the human immunodeficiency virus; and(C)show that the boxer is not infected with the hepatitis virus.(3)An ambulance continuously present on site.(4)Emergency medical personnel with appropriate resuscitation equipment continuously present on site..